"WRIGHT, J.
Were the trustees illegally admitted to testify for the defendants? In The Methodist Church of Cincinnati v. Wood, 5 O. 284, this court expressly decided that members of a public corporation, though parties to the record, are competent witnesses, if they have no individual interest. Thatis the same question decided by the Common Pleas. [S. p. supra, p. 12.]
Was the evidence of the accord and satisfaction admissible under the general issue ? We have no doubt it was. But, it is said, there is no evidence of payment; or, if so it was of less sum than was due. The receipt of the treasurer as money, is money quoad the amount expressed in it. Whether it satisfied the whole debt, or only part of it, is a question not presented on this record.
The judgment is affirmed, with costs.